DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 1/4/21 is acknowledged.
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Information Disclosure Statement
The numerous references cited by applicant in the IDSs have been made of record. While the statement filed clearly do not comply with the guidelines set forth in the MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. 

The examiner fails to see how the references about: wearable sound box apparatus; pump system and method; aircraft-engine trend monitoring system deployment of a wireless network; device for rapid determination of disease-associated thiol compounds; wireless transmitter initiated communication systems; fuel processor apparatus and enclosure and method of installing same; etc., have any relevance to the instant invention. 
Furthermore, one of the IDS filed on 10/21/19 cites numerous US Patent Application Numbers. The examiner notes to applicant that if applicant wishes particular references which are cited during the prosecution be considered, applicant should cite those references in the IDS. If applicant wishes particular office actions to be considered, applicant should cite those references in the IDS as non-patent literatures. In either case, a concise explanation for the relevance for each reference should be included.
The examiner cannot possibly consider entire prosecution histories for the numerous amount of US Patent Application. The IDS is full of documents which are irrelevant to the instant application. If applicant considers a portion of the prosecution be pertinent to the instant application, applicant should provide such information in the non-patent literature section of the IDS with a concise explanation for the relevance. It is applicant who should be indicating the examiner what information is pertinent to the instant application and should be considered for the relevance. The examiner cannot 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear how the claim as presented achieves the purpose of the invention, i.e. reducing the difference between the current operating condition and the design operating condition. 
Determining a recommended adjustment to the element of the chloride treater does not achieve anything physically tangible/concrete. If it was not for the positive recitations of the data analysis computing device recited in line 2, the examiner would say that the claim has 101 issues. Invention cannot be merely directed to data gathering; mere statement for analysis and determination; and displaying some manipulated data. 

Secondly, as currently presented, the first analyzing step is unclear. It is unclear how the sensor data is being analyzed such that a current operating condition for an element of the chloride treater is being determined. What does applicant even mean by the phrase: current operating condition? The claim as presented does not define any time line with the operation of the chloride treater; and anything about ongoing operation of the chloride treater. What can be considered current? 
The determining step is also unclear. What does applicant mean by: a design operating condition for the element of the chloride treater? Does applicant mean an optimal operating condition which is in accord with how the element of the chloride treater was physically designed (i.e. constructed) to operate; or applicant mean a model/algorithm for the operation of the element of the chloride treater? What design operating condition would allow comparison of itself with the status of the chloride treater?
Implication(s) is/are not a standard for what is covered by the scope of the claim. Metes and bounds for the limitation: an element of a chloride treater, is unclear. 

The clause merely recites applicant's intended purpose of the disclosed invention. Mere statement of purpose can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. The examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is simply saying that the determination for the scope of the claim can be resolved only on review of the entirety of the record. The specifics of the disclosure will not be read into the claim. 
Lastly, determining a recommended adjustment, per se, does not control any specific device associated with the chloride treater to cause the element or the chloride treater to change operation of the system including the chloride treater such that the difference between the current operating condition and the design operating condition gets reduced. What device associated with the element or the chloride treater is being controlled? 
None of claims 8-14 recites any specific/concrete data analysis associated with devices/components accompanying the chloride treater. 
Displaying a data does not contribute to reducing the difference between the current operating condition and the design operating condition. 
As to claim 9, sending a command; or displaying a recommendation(s), per se, does not control any specific device associated with the element or the chloride treater 
As currently presented, none of the dependent claims cures the above deficiencies. 
Claim 9 is unclear. The recitation "one or more recommendations for adjusting the element of the chloride treater" renders the claim unclear, because it is not clear if it is referencing the recommended adjustment to the element of the chloride treater recited in claim 8 some other recommendations? 
Claims 10 and 11 are unclear. It is unclear what specific invented process applicant intends to claim by: “estimating an end of life of the chloride treater based on...” The entire claims are merely directed towards applicant’s statement for the purpose of the invention. The claims do not recite any specific process associated with the estimation or any specific process achieve the estimation. For instance, claim 10 basically recites that an estimation is “based on” other two estimations. 
Again, mere statements of purpose can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. Implication(s) is/are not a standard for what is covered by the scope of the claim. The same rationale applies to claims 12-14. 
What does applicant mean by: generating an alarm based on analyzing the sensor data? What is being warned? What triggers an alarm? What is considered an alarming condition? How is a proactive maintenance action for the chloride treater being determined in the process steps recited in claims 8 and 14? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wheat (US 8354081).
Regarding claims 8-14, Wheat discloses a method comprising: receiving, by a data analysis computing device, sensor data collected by a sensor associated with a gases treater; analyzing, by the data analysis computing device, the sensor data collected by the sensor associated with the gases treater; based on analyzing the sensor data, determining a current operating condition for an element of the gases treater; determining a difference between the current operating condition for the element of the gases treater and a design operating condition for the element of the gases treater; based on analyzing the sensor data, determining a recommended adjustment to the element of the gases treater to reduce the difference between the current operating condition and the design operating condition; and displaying the difference between the current operating condition and the design operating condition on a dashboard (abstract, fig., claims, column 10 lines 15 - column 12 lines 10). 
Use of well know computer peripherals (dashboard/display, etc.) is also intrinsically part of practice in science and technology (industrial process).
As to alarming and proactive maintenance (including mere estimation for knowing replacing a spent treater), as currently presented, the examiner respectfully asserts that it is obvious that an operator be notified if there is an issue with a device. Such processes are intrinsically part of practice in science and technology (industrial process). The recitations in claims 10-14 are not of innovation but of ordinary skill and common sense.

Application of Wheat’s monitoring and optimization process to a chloride gas treater does not compromise the integrity and operability of Wheat’s monitoring and optimization process. Use of known technique to improve similar devices is considered an ordinary practice in the art. An ordinary skill in the art would have applied the known “improvement” technique in the same way to a “similar” device ready for the same type of improvement; and the results would have been predictable.
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The actual application of Wheat’s technique would not have been beyond the skill of one of ordinary skill in the art, thus the resulting invention would have been obvious because one of ordinary skill could not have been expected to achieve it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/23/2021